Citation Nr: 1630619	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case later came under the jurisdiction of the RO in St. Petersburg, Florida

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He served in Vietnam from August 1965 to August 1966.  The Veteran indicated that the perimeter security of his field base was not that good and that there were enemy combatants infiltrating his company areas at least 2 or 3 times per week.  In addition, the Veteran has reported that a friend and fellow serviceman was severely burned and later died in 1965 or 1966 while they were stationed in Vietnam.  

The Veteran was provided with a VA PTSD examination in December 2010.  At that time, the examiner opined that:

It is the impression of the examiner that the patient has less than a 50/50 probability of having posttraumatic stress disorder symptoms because the patient had heard the news about the death of his friend plus the patient has some symptoms of posttraumatic stress disorder like dreaming about the death of his friend.  However, the psychosocial stressor is not really severe so it is very hard but because of the symptoms and because of the situation it looks like the patient has a less than 50/50 probability that he can have posttraumatic stress disorder although he has not been treated for posttraumatic stress disorder in the Columbus Mental Health Clinic.  

However, the Board notes that in July 2010 the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3)  for establishing in-service stressors in claims for PTSD was relaxed.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

In its January 2013 statement of the case, the RO indicated that the Veteran's statement concerning enemy combatants infiltrating his company areas in Vietnam could be interpreted as the Veteran fearing for his life at that time.  As such, the RO accepted the Veteran's stressor statement as true under the relaxed evidentiary standard for establishing in-service stressors outlined in 38 C.F.R. § 3.304(f)(3).  

In addition, VA treatment records dated after the December 2010 VA PTSD examination show diagnosis of and treatment for PTSD.  A January 2014 mental health initial intake note suggested a diagnosis of PTSD after finding that the Veteran had met the various DSM-IV PTSD criteria; however, the note stipulated that the information contained in the note was based on a self-report assessment and therefore was not sufficient to use alone for diagnostic purposes.  However, as recently as May 2016, the Veteran has been diagnosed as having PTSD in partial remission as well as a history of depression in partial remission.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing evidence, it appears that at least one of the stressor events claimed by the Veteran are related to his fear of hostile military or terrorist activity during his Vietnam service.  It also appears that the December 2010 VA examiner focused his analysis and opinion on the stressor involving the alleged burning death of the Veteran's friend, and did not consider the Veteran's alleged fear of hostile military or terrorist activity while in Vietnam.  In addition, VA treatment records added to the claims file after the December 2010 examination document diagnoses of PTSD and depression, in contrast to the findings of the December 2010 examiner who concluded that there was less than a 50 percent probability that the Veteran had PTSD.  As such, the RO must take appropriate action to verify the claimed stressor event involving the in-service death of the Veteran's friend and then request a new medical opinion from a psychiatrist or psychologist at an appropriate VA medical facility.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate Federal records repositories and take appropriate action to verify the Veteran's claimed in-service stressor event: the death of "Edward Bishop," attached to the 15th Transportation Corps Battalion, 1st Cavalry Division, in 1965 or 1966 due to injuries sustained near An Khê, Vietnam.  

2.  Thereafter, request a medical opinion from a psychiatrist or psychologist at an appropriate VA medical facility.  The claims file must be made available to the individual designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and all lay assertions.  The examiner must be notified of whether any of the Veteran's claimed stressors have been verified or whether the Veteran experienced combat while stationed in the Republic of Vietnam.

Based on a review of the evidence of record, including the Veteran's service treatment and personnel records, post-service VA medical records, and lay statements, the examiner must clearly indicate whether the Veteran met the diagnostic criteria for PTSD at any time during the appeal period.  

If so, the examiner must render an opinion, based on review of the record, to include any statements or other documents referencing the Veteran's fear associated with hostile military activity, as to whether the Veteran's PTSD at least as likely as not (a 50 percent or greater probability) (a) resulted from the verified stressor(s), or (b) resulted from a stressor related to his fear of hostile military or terrorist activity.

The examiner must also render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed depression had its onset in or was otherwise medically related to his military service, to include fear associated with hostile military or terrorist activities.

A complete rationale for all opinions must be provided. 

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issue on appeal.  If any benefit remains denied, then provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




